Citation Nr: 0817720	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO.  06-01 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Wife


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 


INTRODUCTION

The veteran served on active duty from July 1967 to October 
1971, November 1971 to November 1973, and October 1974 to 
October 1977. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, which granted the veteran's claim for 
service connection for PTSD and assigned him a disability 
rating 30 percent.  A review of the record reveals that the 
RO increased the veteran's disability rating to 50 percent in 
a November 2005 rating decision.  

In March 2007, the veteran testified at a video-conference 
hearing before the undersigned Veterans Law Judge.  When this 
claim was originally before the Board in June 2007, it was 
remanded for further development. 


FINDING OF FACT

The veteran's PTSD is manifested by feelings of guilt and 
isolation, depression, occasional nightmares, difficulty 
dealing with others, anger and occasional anger outbursts, 
occasional vigilance, fleeting thoughts of suicide, a subdued 
affect, and a dysphoric mood.


CONCLUSION OF LAW

The criteria for an evaluation of in excess of 50 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1110, 1155, 5103, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.126, 
4.130, Diagnostic Code (DC) 9411 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection for PTSD.  
In Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided in December 2003 before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

Regarding the duty to assist, the RO has obtained the 
veterans VA and Vet Center treatment records and has provided 
the veteran with two VA examinations and a hearing.  There is 
no indication in the veteran's claims file that the veteran 
sought private treatment, and accordingly, no such records 
could be obtained.  The duty to assist has therefore been 
satisfied and there is no reasonable possibility that any 
further assistance to the veteran by VA would be capable of 
substantiating his claim.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  Because VA's duties to notify and assist have been 
met, there is no prejudice to the veteran in adjudicating 
this appeal.


II.  Increased Rating

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2007).  An evaluation of 
the level of disability present includes consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2007).  Separate diagnostic codes identify the various 
disabilities.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluations will be 
assigned if the disability more closely approximates the 
criteria required for that rating.  38 C.F.R. § 4.7 (2007).  
Otherwise, the lower rating will be assigned.  Id.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran. 38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. §§ 4.2 (2007); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

In Fenderson v. West, 12 Vet. App 119 (1999), the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."

The veteran bears the burden of presenting and supporting his 
claim for benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
its evaluation, the Board considers all information and lay 
and medical evidence of record.  38 U.S.C.A. § 5107(b) (West 
2002).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Board gives the benefit of the 
doubt to the claimant.  Id.  

The veteran was initially granted service connection for PTSD 
in a November 2004 rating decision and was assigned a 30 
percent rating, effective September 25, 2003, the date his 
claim was received.  The veteran's PTSD is currently 
evaluated as 50 percent disabling under DC 9411.  38 C.F.R. § 
4.118 (2007).  The veteran disagrees with this assignment and 
contends that his PTSD is worse than it is currently rated.  

The criteria for evaluating PTSD are found at 38 C.F.R. 
4.130, DC 9411 (2007).  A 50 percent evaluation is warranted 
where there is occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory; impaired judgment; impaired 
abstract thinking; disturbance of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  Id.

A 70 percent evaluation is warranted where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to symptoms such as suicidal ideation;
obsessional rituals which interfere with routine activities; 
intermittently illogical obscure, or irrelevant speech; 
nearly continuous panic or depression affecting the ability 
to function independently, appropriately and effectively; 
impaired impulse control, such as unprovoked irritability 
with periods of violence; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances, including work or a work-like 
setting; and inability to establish and maintain effective 
relationships.  Id.

A 100 percent evaluation is warranted where there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living, 
including maintenance of minimal personal hygiene; 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.

Symptoms listed in VA's general rating formula for mental 
disorders serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating, and are not intended to constitute an exhaustive 
list.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Board notes that the nomenclature employed in the portion 
of VA's Schedule for Rating Disabilities (the Schedule) that 
addresses service-connected psychiatric disabilities is based 
upon the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, of the American Psychiatric 
Association (also known as the DSM-IV).  38 C.F.R. § 4.130 
(2007).  The DSM-IV contains a Global Assessment of 
Functioning (GAF) scale, with scores ranging from zero to 100 
percent, representing the psychological, social, and 
occupational functioning of an individual on a hypothetical 
continuum of mental health-illness.  Higher scores correspond 
to better functioning of the individual.

GAF scores ranging between 61 and 70 are assigned when there 
are some mild symptoms (e.g., depressed mood and mild 
insomnia), or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but when the individual is functioning pretty 
well and has some meaningful interpersonal relationships. GAF 
scores ranging between 51 and 60 are assigned when there are 
moderate symptoms such as flat affect and circumstantial 
speech, and occasional panic attacks, or moderate difficulty 
in social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  GAF scores 
ranging between 41 and 50 are assigned when there are serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting), or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th. ed., 1994).

According to the applicable rating criteria, when evaluating 
a mental disorder, the frequency, severity, duration of 
psychiatric symptoms, length of remissions, and the veteran's 
capacity for adjustment during periods of remission must be 
considered.  38 C.F.R. § 4.126(a) (2007).  In addition, the 
evaluation must be based on all the evidence of record that 
bears on occupational and social impairment, rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  Id.  Further, 
when evaluating the level of disability from a mental 
disorder, the extent of social impairment is considered, but 
the rating cannot be assigned solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b) (2007).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 50 percent for PTSD.

The veteran sought Vet Center treatment in April 2003, when 
he reported that he had difficulty trusting others, sleeping, 
having relationships, and concentrating; had low energy, 
startle responses, and suicidal thoughts, but no specific 
ideations; and felt angry, enraged, isolated, and anxious.  
The veteran also reported that his wife angered him when she 
told him that nothing was wrong with him.  The doctor noted 
that the veteran was neat in appearance, friendly and 
cooperative, of average intelligence, had normal memory, had 
an appropriate affect, was relaxed, had good judgment, and 
was oriented to time, place, and person.  The doctor also 
reported that the veteran had no evidence of delusions, 
disorganized thinking, or hallucinations.  The doctor 
diagnosed the veteran with PTSD and assigned him a GAF score 
of 50.  

The veteran underwent a VA examination in April 2004, when he 
reported that the only treatment he had sought was to speak 
with a VA chaplain counselor about his increased feelings of 
anger and depression, and that he had never been prescribed 
psychotropic medications.  The veteran provided a history of 
his childhood, military service, and employment, which 
included twenty years working as a government mechanic, five 
years working at various car dealerships, and one month 
working at his present dealership.  

The veteran reported that he did not go to sleep until one or 
two in the morning; had suffered sleep latency for many 
years; had nightmares every night; and frequently woke up 
screaming from nightmares, although he often did not remember 
what the nightmares were about.  The veteran stated that had 
begun isolating himself more and more over the years, and had 
reached the point that he did not want to be with his family 
anymore, reporting that he spent 90 percent of the time he 
was not at work in his room alone.  The veteran reported that 
he had been trying to decrease his alcohol intake for twenty 
years and had been sober for four to five years, but was 
beginning to have the urge to drink again and feared this.  
The veteran also reported that he often felt depressed, numb, 
and detached, and that the holidays made him sad.  He 
reported feelings of survivor guilt, and questioned why he 
survived Vietnam when so many of his friends did not.  The 
veteran stated that he thought of suicide as a way out, but 
had no current plan or intent to carry out any plan.  

The examiner reported that the veteran had a great deal of 
fear, anger, and anxiety, to the point that he became short 
of breath, had chest pain, and broke out into a sweat; when 
he had such panic attacks, he reported that he would go sit 
in his car to calm down.  The examiner also noted that the 
veteran had a heightened startle response, especially when 
people would come up behind him, and was hypervigilant about 
security, double and triple checking the doors to see if they 
were locked.  The examiner reported that the veteran's mood 
was discouraged and fatalistic, his affect extremely 
restricted with very little emotion, his short-term memory 
was rare, his concentration was poor, he had goal-directed 
thought processes, he denied auditory and visual 
hallucinations, he was severely hyperaroused, he had severe 
emotional numbing, his depression was causing apathy and 
detachment, and he was oriented in all spheres, except that 
he was confused as to the date and did not know what floor he 
was on.  The examiner also reported that the veteran was 
employed in an ideal setting in which he had little contact 
with the public and was primarily in isolation; but, he 
reported that the veteran was at risk for committing suicide 
in the future if effort was not taken to treat his anxiety.  
The examiner concluded that the veteran had struggled with 
chronic symptoms of PTSD for many years, which had 
significantly worsened in recent years, but had never sought 
treatment because of overwhelming feelings of depression, 
anxiety, and anger.  The examiner diagnosed the veteran with 
chronic and severe PTSD with associated apathy and emotional 
numbing, and alcohol abuse currently in remission; he 
assigned the veteran a GAF score of 52 for his PTSD.  

During a December 2004 VA physical, the doctor noted that the 
veteran was a good historian and appeared reliable.  In March 
2005, while seeking treatment for arthritis, the veteran 
reported that he was not close with his family of a wife and 
two kids and was still working as a sales manager at an auto 
dealership.  

During VA treatment in July 2005, the veteran reported that 
he had nightmares and would wake up sweating at night; had 
anger issues towards others and himself; had urges to drink 
again, but wanted to avoid it; and had occasional suicidal 
ideation, but no definite plan.  During treatment later that 
month, the veteran reported feelings of depression, 
nightmares several times a week about death and not being 
able to defend himself, feelings of social isolation, and 
continuing anger issues.  The veteran also reported that he 
was an alcoholic and was struggling with relapse prevention.  
The doctor noted that the veteran had retired after 20 years 
of working as a mechanic and was currently employed at a car 
dealership.  He also noted that the veteran lived with his 
wife and one of his sons, and had few interests and 
activities. 

Treatment records from August 2005 reveal that the veteran 
did not feel in control when he was on medication and did not 
discuss much with his wife, but felt open to trying new 
behavioral techniques and self-talk to manage stress.  The 
doctor assigned the veteran a GAF of 60.  

An August 2005 letter from a VA doctor indicates that the 
veteran had received treatment at the VA outpatient 
psychiatric clinic for PTSD since August 2005.  The doctor 
reported that the veteran was taking medication to treat his 
nightmares, intrusive thoughts, guilt, depression, and 
irritability.

During treatment in October 2005, the veteran reported that 
the medication seemed to be working because he slept well and 
was less angry.  The veteran also reported that he was trying 
to be more assertive, had changed positions at work, and had 
no current suicidal or homicidal ideation.  

In December 2005, the veteran reported that he was having 
fitful sleep; was still angry and could not be around people; 
had continued to work, but had changed job assignments; had 
occasional thoughts of suicide, but no attempts or gestures; 
felt survivor guilt because most of his friends in Vietnam 
had died; and liked working on his motorcycle.  The veteran 
also reported that he and his wife "co-existed."

During treatment in January 2006, the doctor reported that 
the veteran was still having problems with isolation and 
depression, but was still working.  He noted that the veteran 
had a flat affect, was anxious and quiet, and had no suicidal 
or homicidal ideation.  During treatment later that month, 
the veteran reported still being angry about having to kill 
as a marine in Vietnam.  He also reported that he had angry 
outbursts, a tendency to look for a fight, memory problems, 
occasionally lost emotional control at work, and no longer 
had a good connection with his wife.  

In February 2006, the VA doctor noted that the veteran 
continued to have a negative self-image.  The veteran 
reported that he was in a new work location with the same 
company, had fleeting suicidal thoughts, isolated himself so 
that he would not hurt others, and had a desire to flee.  

The veteran underwent a second VA examination in March 2006, 
at which the examiner noted that the veteran had not been 
hospitalized since his last psychiatric examination in April 
2004, but had undergone monthly outpatient psychotherapy from 
July 2005 to present.  The veteran reported that he lived 
with his wife of 30 years and a son, but that they all went 
their own ways and had been doing so for two to three years.  
Additionally, he reported that although he and his wife slept 
in the same bed, they had no intimacy or social activities to 
speak of and while he was at home, he often retreated to the 
basement to watch television.  The veteran reported that he 
had fitful sleep and no nightmares, although he did wake up 
with panic attacks, fearing that the doors were unlocked and 
feeling the need to check them.  He also reported that he had 
suicidal thoughts, particularly while driving, with the 
temptation to pull in front of a truck.  

The examiner reported that the veteran was neatly groomed, 
had a constricted affect, was fulling oriented with no signs 
of problematic cognition, had no hallucinations or delusions, 
and had stopped drinking alcohol five years prior.  The 
examiner noted that the veteran was employed in car sales and 
had been working at the same dealership for two years, 
although he currently did only paperwork because he had 
trouble dealing with people.  The examiner reported that the 
veteran presented much the same picture as that described at 
his last psychiatric examination in April 2004;  he was 
gainfully employed, working fifty hours or more a week; had a 
stable marriage of thirty years, although it had taken a turn 
for the worse within the past two to three years without 
explanation; and had chronic ongoing depression secondary to 
his PTSD, which caused him to remain socially isolated and 
was causing more severe social and emotional impairment than 
his PTSD.  The examiner diagnosed the veteran with PTSD, a 
dysthymic disorder secondary to this PTSD, and alcohol abuse 
currently in remission, assigning his PTSD a GAF score of 55 
and his dysthymic disorder a GAF score of 52.  

During treatment later that month, the doctor reported that 
the veteran had good eye contact, was interactive, had a 
subdued affect, and had a slightly dysphoric mood.  

In April 2006, the veteran stated that he was "okay," was 
living one day at a time, and reported that he was continuing 
to resolve feelings of guilt and anger.  He reported an anger 
outburst at work the day before in which he threw a chair.  
The doctor reported that the veteran did not have much 
insight about where his feelings were coming from.  The 
veteran reported no suicidal or homicidal thoughts, although 
he did have feelings of wanting to run away and occasionally 
slept too much as an escape.  The veteran also reported that 
he found riding his motorcycle very relaxing and had one 
ready for trips.  The doctor noted that the veteran's affect 
was subdued and his mood was slightly dysphoric.  

In June 2006, the veteran reported that he was more vigilant, 
had more nightmares, was more distressed with being around 
others, felt as though his medications were not helping, and 
had taken the prior week of work off.  The doctor noted that 
the veteran's affect was subdued and his mood dysphoric. 

In July 2006, the veteran reported that was having fewer 
nightmares with his medication and felt that he was getting 
adequate sleep; was coping with his job change and his new 
boss; continued to ride his motorcycle; had a craving for 
alcohol, but not used since February 2006; and had no 
suicidal or homicidal thoughts.  The veteran also reported 
that he continued to have problems with anger related to the 
loss of a subordinate during Vietnam and felt responsible for 
the soldier's death.  He also felt guilty about his anger 
toward the enemy while in Vietnam and about killing out of 
revenge for the death of his friends.    

During treatment in August 2006, the doctor reported that the 
veteran still had feelings of guilt and anger, which were 
triggered by news about protestors.  The veteran reported 
that he continued to work and function in his family life, 
although he felt detached and as though his real identity was 
in a combat situation.  The doctor assigned the veteran a GAF 
score of 55 and reported that the veteran's current problem 
was dealing with guilt related to killing in Vietnam, as 
identified in December 2004.  

During VA treatment in September 2006, the veteran reported 
that his medications were working and that he was taking a 
lot of time off work to go camping.  The doctor noted that 
the veteran's mood was improved and that he showed no signs 
of homicidal or suicidal ideation. 

At his March 2007 hearing, the veteran reported that he 
constantly checked his doors at home to make sure they were 
locked, did not have any friends, did not like being around 
people, occasionally had nightmares, felt empty and hollow, 
and had some problems with his memory, such as being unable 
to remember people's names.  Additionally, the veteran's wife 
reported that her husband was distant to her and their sons, 
but that he was a good father and their sons loved him. She 
also reported that she was afraid that her husband would not 
be able to work much longer because he seemed emotional.    

After considering all the evidence of record, the Board finds 
that the overall disability picture for the veteran's PTSD  
more closely approximates a 50 percent rating.  The veteran 
has consistently been assigned GAF scores of 52 to 60, 
indicating that he has moderate symptoms, such as a flat 
affect, occasional panic attacks, and moderate difficulty in 
social and occupational functioning, such as few friends and 
conflicts with peers and co-workers.  The veteran has 
reported frequent panic attacks in the morning, when he fears 
that his doors are unlocked and feels the need to check them 
two to three times, and occasional difficulty with memory 
during treatment.  During treatment, the veteran was noted to 
have a subdued affect and slightly dysphoric mood.  

From the evidence of record, the veteran appears to be 
moderately socially impaired, having reported that he and his 
wife do not attend social events, that he feels isolated and 
retreats to the basement in his house on a regular basis to 
watch TV, and that he, his wife, and his son tend to go in 
their own directions although they live together.  Despite 
some feelings of isolation, detachment, and depression, the 
veteran has maintained his marriage for over thirty years and 
continues to live with one of his son.  While the veteran 
does not socialize regularly and does not like dealing with 
others at work, there is no evidence that the veteran is 
unable to interact with others and was noted to have been 
interactive during VA treatment. 

Additionally, the veteran continues to work approximately 
fifty hours a week, and while he changed positions from a 
salesperson to a more administrative role at the auto 
dealership because he had difficulty dealing with people, the 
veteran has reported that he has adjusted well to his new 
role, new boss, and new job location.  Although he reported 
one anger outburst at work, there is no other indication that 
he is unreliable or unproductive, and the veteran is clearly 
capable of working as evidenced by his past 27 years of 
employment.   
 
Although the veteran has some moderate symptoms, his total 
disability picture does not rise to the severity required for 
a 70 percent rating.  The veteran does not have deficiencies 
in most areas, such as work, family relations, judgment, 
thinking, and mood.   While treatment records indicate some 
fleeting thoughts of suicide and a desire to flee, the 
veteran has consistently reported that he has no plan and has 
made no gestures or attempts.  Further, he has not reported 
having any suicidal thoughts since March 2006.  At no point 
during treatment has the veteran been noted to have 
illogical, obscure, or irrelevant speech; spatial 
disorientation; or to neglect his personal appearance and 
hygiene.  To the contrary, he was noted to be oriented 
throughout treatment, and despite a dysphoric mood and 
subdued affect, was interactive and attempted to work through 
his feelings of anger and guilt.  He has reported fitful 
sleep and reduced nightmares while taking his medication, 
does not appear to have difficulty understanding complex 
commands or speaking, does not have impaired judgment or 
abstract thinking, and has been noted to be both a good 
historian and reliable.  He also reported that he was 
attempting to find relaxation through hobbies such as 
motorcycle riding and camping.   Further, the veteran does 
not appear to have obsessive rituals other than repeatedly 
checking his doors to ensure that they are locked.  

Although the VA examiner diagnosed the veteran with 
depression secondary to his PTSD, which has caused him to 
remain socially isolated and to be more severely socially and 
emotionally impaired, nothing in the veteran's claims file 
indicates that he is incapable of functioning independently, 
appropriately, and effectively.  Rather, he has continued to 
work normal hours at the same place of business and has 
reported that he continues to function in his family life, 
living with his wife and a son.  The Board acknowledged that 
the veteran has a history of one angry outburst at work, when 
he threw a chair, and has reported that he sometimes feels 
out of emotional control at work.  However, he has 
demonstrated an ability to adapt to stressful circumstances, 
such as a new boss, new work location, and new position at 
work.  Finally, although he and his wife have had strained 
relations over the past two to three years, the veteran has 
maintained this marriage for over thirty years.    
While the veteran contends that his PTSD meets the criteria 
for a rating in excess of 50 percent, the objective medical 
evidence fails to support his contention.  The veteran was 
assigned a GAF score of 50 in April 2003; however, at that 
time he was neat in appearance, friendly and cooperative, had 
normal memory, had an appropriate affect, was relaxed, had 
good judgment, and was oriented to time, place, and person.  
He had no evidence of delusions, disorganized thinking, or 
hallucinations.  More recently, the veteran has consistently 
been assigned a GAF score of 52 to 60, as indicated by the 
April 2004 and March 2006 VA examinations, and August 2005 
and August 2006 VA treatment records, indicating moderate 
symptoms and moderate difficulty in social and occupational 
functioning.  While the April 2004 VA examiner reported that 
the veteran presented with severe PTSD symptomatology, the 
schedule of ratings, does not define the terms "slight," 
"moderate," and "severe;" rather than applying a 
mechanical formula to make a determination, the Board 
evaluates all of the evidence such that decisions are 
"equitable and just."  38 C.F.R. § 4.6 (2007).  In this 
case, there is no evidence to support a finding that the 
veteran is deficient in most areas as he has maintained both 
a family life and employment over a long period of time.  
Additionally, the March 2006 examiner reported that the 
veteran presented much the same picture he had in April 2004, 
indicating that there was no worsening of his PTSD over the 
two year period.  

Accordingly, the Board finds that the preponderance of the 
evidence is against entitlement to a rating in excess of 50 
percent for PTSD, and the claim is denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable.  Ortiz v. Principi, 274 F. 3d. 1361, 1365 
(Fed. Cir. 2001).  The veteran's claim for an increased 
rating is denied.


ORDER

A rating in excess of 50 percent for PTSD is denied. 


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


